                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

JEREMIAH BEYER, on his own behalf and on           )
behalf of others similarly situated,               )
                                                   )
                 Plaintiff,                        )
                                                   )
v.                                                 )       No. 3:18-CV-139
                                                   )
FARIS PROPERTIES, LLC,                             )
                                                   )
                 Defendant.                        )

                                           ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated October 22, 2018, [Doc. 41]. In that Report and Recommendation,

the Magistrate Judge recommends that plaintiff’s motion to strike, [Doc. 23] be denied, and that

defendant’s motion for leave to amend defendant’s answer to plaintiff’s complaint, [Doc. 26], be

granted. Neither party has filed objections to the recommendation in the time allowed. See Fed.

R. Civ. P. 72.

       Thus, after consideration of the record as a whole and after careful consideration of the

Report and Recommendation of the United States Magistrate Judge, and for the reasons set out in

that Report and Recommendation which are incorporated by reference herein, it is hereby

ORDERED that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 41], that

the plaintiff’s motion to strike, [Doc. 23] is DENIED and the defendant’s motion for leave to

amend defendant’s answer to plaintiff’s complaint, [Doc. 26], is GRANTED. The defendant shall

be granted leave to amend its answer to remove the phrase “demands strict proof thereof” and to

remove Affirmative Defense No. 5. [Doc. 41 at 6]; see [Doc. 26-3].

       So ordered.
ENTER:


              s/J. RONNIE GREER
         UNITED STATES DISTRICT JUDGE
